DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds 150 words. It needs to be shortened. See MPEP § 608.01(b).
Appropriate corrections are required.

Claim Objections
Claim 1 recites an acronym “KKT”. A full name of the acronym should be given, at least once, before the acronym is used.  To enhance clarity, the limitation “KKT”, when it is first recited in claim 1, should be amended to “KKT (Karush-Kuhn-Tucker)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
To avoid ambiguity, in claim 1:
The recited limitation “Pimax represents an upper power limit of the generator node” should be amended to “Pimax represents an upper power limit of the generator node i”.
The recited limitation “Pimin represents an upper power limit of the generator node” should be amended to “Pimin represents an upper power limit of the generator node i”.
The recited limitation “the locational marginal price” should be amended to “the constant locational marginal price”.
The recited limitation “including locational marginal prices of the nodes” should be amended to “including the locational marginal prices of the nodes”.
The recited limitation “a linear programming in a general form” should be amended to “a linear programming in [[a]] the general form”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Regarding claim 1,
Step 1: the claim recites a method, which belongs to the statutory categories of invention.
Step 2A Prong One: claim 1 recites following limitations:

    PNG
    media_image1.png
    628
    544
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    768
    538
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    727
    537
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    443
    526
    media_image4.png
    Greyscale

The above recited limitations fall into the “mathematical concepts” group of abstract ideas. Specifically, the model established in step (1-1) belongs to mathematical relationships;  the transformation recited in step (1-2) belongs to mathematical calculations; the simplifying the model in step (1-3) belongs to  mathematical calculations; the deriving in step (2-1) belongs to mathematical formulas; the matrix and equation transformation in step (2-2) belong to mathematical calculations. Mathematical concepts (including mathematical relationships, mathematical formulas or equations, and mathematical calculations) belong to judicial exception of abstract ideas, and are not accorded the protection of patent laws. See MPEP 2106.04(a)(2).
Step 2A Prong Two: beside the mathematical concepts recited above, claim 1 recites additional elements “parameter changing domain of loads in a power system” and  “locational marginal price in an electricity market”. These additional elements are recited so generically (no details whatsoever are provided other than that they are about generic locational price in a generic electricity market for a generic power system) that they represent no more than an attempt to generally link the use of the mathematical concepts to the field of use of a market of a generic power system. When viewed individually or in combination, these additional elements do not integrate the recited mathematical concepts into a practical application.
Step 2B: as recited above, the additional elements (“parameter changing domain of loads in a power system” and  “locational marginal price in an electricity market”) merely link the recited judicial exception to a particular field of use. When considered individually or in combination, there additional elements do not provide an inventive concept and thus do not amount to significantly more.
Therefore, claim 1 is directed to abstract idea without significantly more, and it not patent eligible.

To overcome the 101 rejection, Applicant is suggested to add following amendment or its equivalent:
“wherein an operation of the power system is controlled based on results derived from the steps (1) and (2)”.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Carlos Ruiz (Paper “Pool Strategy of a Producer With Endogenous Formation of Locational Marginal Prices”, published in 2009): teaches a method to form optimal locational marginal prices of an electricity system.
ZHANG (CN 108921595 A): teaches a method to build model for power market transaction for an electricity system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192. The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115